— In an action to declare the unconstitutionality of a resolution and map adopted by the Board of Estimate of the City of New York and to recover damages for the alleged taking of plaintiff’s property without just compensation, plaintiff appeals from a judgment of the Supreme Court, Richmond County (Rubin, J.), dated July 28, 1981, which declared that the map and resolution are constitutional and dismissed the portion of the complaint *579seeking damages. Judgment modified, on the law, by striking the first and second decretal paragraphs and substituting therefor a provision that the complaint is dismissed in its entirety. As so modified, judgment affirmed, with costs to the respondent. Plaintiff’s claims were previously determined in a CPLR article 78 proceeding, and the instant action is therefore barred by the doctrine of res judicata in the sense of claim preclusion (Restatement, Judgments 2d, §§ 24, 25). Titone, J. P., Mangano, Gibbons and Weinstein, JJ., concur.